Citation Nr: 1440156	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-13 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypothermia of the bilateral feet.

2. Entitlement to service connection for a bilateral foot disability, to include plantar fasciitis and residuals of cold injury, claimed as hypothermia.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claim of service connection for plantar fasciitis has been developed and adjudicated as limited to that diagnosis.  As the Veteran seeks service connection for a foot disability, however diagnosed, and in light of the multiple foot diagnoses included in the Veteran's private treatment records, as well as the reopening of the claim of service connection for hypothermia of the bilateral feet, the matter is being addressed as a single issue, characterized as stated on the title page, to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 23 Vet. App. 79 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (regarding the scope of a claim).

In the September 2010 rating decision, the RO also denied claims of entitlement to service connection for a right ankle condition, entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD), and entitlement to a compensable evaluation for migraine headaches.  In October 2010, the Veteran submitted a VA Form 9, which the RO accepted as a notice of disagreement, in which she expressed disagreement only with the denials regarding her feet.  Accordingly, the Veteran did not perfect an appeal of the issues of entitlement to service connection for a right ankle condition, or entitlement to an increased disability rating for PTSD or migraine headaches.  Thus, those issues are not currently before the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2014.  A transcript of the hearing is associated with the claims file.

Documents contained on the Virtual VA paperless claims processing system are duplicative of the evidence of record, or not relevant to the issues currently before the Board.  The Veterans Benefits Management System does not contain any relevant documents.

The issues of entitlement to service connection for miscarriages, a blood clotting disorder, and diabetes mellitus, to include as due to chemical exposure, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. A September 2002 rating decision denied entitlement to service connection for hypothermia of the bilateral feet based on the determination that the evidence did not show any treatment for hypothermia of the feet during service, or a link between any current foot condition and service.  

2. In October 2002 the Veteran submitted a notice of disagreement with the September 2002 rating decision.  In December 2002, the RO issued a statement of the case denying service connection.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case.  

3.  No new and material evidence was received by VA within one year of the issuance of the September 2002 rating decision.

4. The additional evidence presented since the RO decision in September 2002 relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypothermia of the bilateral feet.

5. The preponderance of competent and credible evidence weighs against finding that there is a nexus between a current foot disability and service.


CONCLUSIONS OF LAW

1. The September 2002 rating decision, which denied entitlement to service connection for hypothermia of the bilateral feet, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2013).

2. The additional evidence received since the September 2002 rating decision is new and material, and the claim of entitlement to service connection for hypothermia of the bilateral feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. A bilateral foot disability, to include residuals of cold injury and plantar fasciitis, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in February 2010 and April 2010.  The Veteran was notified of the evidence needed to reopen her claim, substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, other lay statements, service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  Although there are no treatment records from the Dallas VA Medical Center (VAMC) dated after February 2002 associated with the claims file, at the July 2014 Travel Board hearing, the Veteran testified that she had not received treatment for her feet at the Dallas VAMC.  

The Veteran indicated she received treatment from Fitzsimmons Army Medical Center in 1992.  See, e.g., May 2010 Report of General Information.  In an April 2012 formal finding of unavailability, the RO found these treatment records unavailable, based upon a negative response from the National Personnel Records Center, and informed the Veteran of such in a June 2012 letter.  The Board notes, however, that the Veteran's service treatment records include entries from Fitzsimmons Army Medical Center dated in 1992. 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to her request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that she had actual knowledge of the elements that were lacking to substantiate her claims.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that in the instant matter, other than the Veteran's allegations, the record does not indicate that her bilateral foot disability may be associated with service, as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service, or other possible association with service.  For these reasons, a VA medical opinion is not necessary to decide the claim of service connection for a bilateral foot disability.  McLendon, 20 Vet. App. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Claim to Reopen

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the final rating decision in September 2002, whereby the RO denied the claim of service connection for hypothermia of the bilateral feet, the evidence included her July 2001 claim in which she stated that her feet had "never been the same" since she suffered hypothermia in basic training.  Upon a VA general medical examination in July 1993, the Veteran's heel and toe walk was normal, and the Veteran did not report any problems with her feet.  VA and private treatment records did not include any complaints or treatment regarding the Veteran's feet.  The Veteran's service treatment records were silent for any complaints, treatment, or diagnoses regarding the Veteran's feet, to include hypothermia, or any report of any cold injury.

The RO issued a rating decision in September 2002, denying the Veteran's claim of service connection for hypothermia of the bilateral feet.  In particular, the RO determined that the evidence did not show any treatment for hypothermia of the feet during service, or a link between any current foot condition and service.  The Veteran was notified of the September 2002 rating decisions and of her appellate rights.  In October 2002, the Veteran submitted a notice of disagreement with the September 2002 rating decision, and in December 2002 the RO issued a statement of the case again denying service connection.  The Veteran did not submit a substantive appeal within 60 days of the issuance of the statement of the case, and no additional evidence was received before the appeal period expired.  As such, the September 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011). 

The additional evidence presented since the final denial in September 2002 includes the Veteran's July 2014 Travel Board hearing testimony.  This testimony is new and material evidence because it was not of record at the time of the final rating decision in September 2002, and provides further detail about the claimed in-service cold injury to the Veteran's feet, as well as states that a private physician has indicated the Veteran's current bilateral foot disability may be related to service.

Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for hypothermia of the bilateral feet as it raises a reasonable possibility that the Veteran's suffered a cold injury during service, and that there is a link between a current foot condition and service.  As noted previously, the "credibility" of this newly presented evidence is to be presumed for the purposes of determining whether sufficient evidence has been submitted to reopen the claim.

Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Private treatment records from Dr. L.J.B., a private podiatrist, include the following current diagnoses: chronic heel spur syndrome of the right foot, plantar fasciitis, bursitis, neuralgia, pain when walking, and Achilles tendonitis on the right.  See May 2009 treatment note; April 2009 initial visit note.  

The Veteran contends that during basic training she had to spend the night in a tent on the coldest night of the year, with only double socks and no cold gear.  As a result, the Veteran contends she suffered a cold injury to her feet.  The Veteran testified this occurred the week before Christmas break, and that by the time she got home on break her feet turned a grey color and the discoloration lasted for about two weeks, and she had trouble walking during this time.  The Veteran testified that after the cold injury she had problems with her feet similar to arthritis symptoms, and that her boots gave her support.  The Veteran further testified that during service she experienced heel pain and/or the inability to feel the heel of her right foot when she wore civilian shoes, and that she experienced swelling in her feet.  See July 2014 Travel Board hearing testimony.  

The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses regarding the Veteran's feet, to include any complaints regarding any cold injuries.  Although the Veteran testified she received treatment in 1991 or 1992 at Fitzsimmons Army Medical Center, the records associated with her service treatment records from Fitzsimmons Army Medical Center are also silent as to any complaints or treatment regarding the Veteran's feet.  In her October 1992 report of medical history upon separation, the Veteran denied any foot trouble, and the October 1992 separation examination listed the Veteran's feet as normal.  The Veteran has not indicated she sought or received any treatment for her feet while home on Christmas break after the reported cold injury to her feet, or from any private physicians during service.

The Board finds that even if an injury to the Veteran's feet occurred during active duty service, the preponderance of competent and credible evidence weighs against finding that such injury caused the Veteran's current foot disability.

Although the Veteran testified she has experienced foot pain and swelling since service, her VA treatment records dated from April 1993 to February 2002, including her May 1993 Persian Gulf Registry examination report, do not include any complaints or treatment regarding the Veteran's feet.  The Veteran testified at her July 2014 Travel Board hearing that she has not received any treatment from the Dallas VAMC for her feet since moving back to Texas.  

The only private treatment records which include complaints, treatment, and diagnoses regarding the Veteran's feet are from Dr. L.J.B., who began treating the Veteran in April 2009.  At that time, the Veteran reported a painful right heel, swelling, and painful or difficulty walking, with onset three years prior (well after her service separation).  Further, under "Injuries" on the initial visit form, "none" was listed.  Although the Veteran indicated during her Travel Board hearing that Dr. L.J.B. asked the Veteran about her cold exposure in service, the treatment records from Dr. L.J.B. do not include any mention of the Veteran's military service, to include injuries, treatment, or complaints during or since service.  Therefore, these treatment records also do not indicate that the Veteran's current foot disability is related to her military service, to include a cold injury.

The Board has considered the lay evidence offered by the Veteran.  This includes her statements, in which she asserted her belief that her foot disability is related to her service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  While the Veteran is competent to report symptoms associated with her feet, such as pain, swelling, and difficulty with movement, the diagnosis of her foot disability (in this case chronic heel spur syndrome of the right foot, plantar fasciitis, bursitis, neuralgia, pain when walking, and Achilles tendonitis on the right) requires sufficient education, training, or experience to offer a medical diagnosis.  For this reason, her foot disability is not a simple medical condition capable of lay diagnosis and the Veteran is not competent to render such diagnosis.  Furthermore, the determination as to the etiology of the foot disability requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  Here, there is no competent evidence or opinion suggesting that there exists a medical nexus between the current foot disability and the Veteran's active duty service, to include a cold injury, except for the Veteran's own bare statements that are not competent for reasons stated herein.  

As the preponderance of the competent and credible evidence weighs against finding a causal relationship between the Veteran's current foot disability and an injury incurred or aggravated during service, service connection cannot be established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral foot disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypothermia of the bilateral feet is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a bilateral foot disability is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


